Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on July 12, 2022.

Status of Claims
Amendment of claims 1, 8 and 11 is acknowledged
Claims 1-20 are currently pending and are the subject of this office action.
Claims 16-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 12, 2022.
Claims 1-15 are presently under examination.

Priority
The present application claims priority to provisional application No. 62/909,504 filed on 10/02/2019.




Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-10 and 13-15 recite the word “comprising” which an open-ended phrase and does not exclude other components from being present in the instant composition,
However, claims 2-10 and 13-15, ultimately depend from claim 1 which recites the phrase “consisting of” which implies that no other ingredients are allowed.
This creates a conflict wherein it is uncertain what is included or excluded in claims 2-10 and 13-15.

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


1) Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites that the composition “comprises” ondansetron, famotidine, ibuprofen and caffeine.  The word comprising is an open-ended word and does not exclude other components to be present.  However, claim 9 depends from claim 1 which recites “consisting of”, which means that other ingredients are not allowed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

2) Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites that the composition further “consisting of” a compounding filler.  However, claim 13 depends from claim 1 which recites “consisting of”, which means that other ingredients, elements or steps are not allowed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

3) Claims 2-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites that the first medication “comprises” ondansetron, meclizine, scopolamine,….  The word comprising is an open-ended word and does not exclude other components to be present.  However, claim 2 depends from claim 1 which recites “consisting of”, which means that other ingredients are not allowed.  The word comprises in claim 2 would indicate, that other ingredients, besides the once recited, which allegedly prevent nausea and/or vomiting are allowed, including compounds that might not prevent nausea and/or vomiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Similar rejections can be made for claims 3-8.

Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et. al. (US 2014/0335153).

For claims 1-9, Allen teaches a composition comprising a combination of active ingredients. The active ingredients might treat different diseases or disorders (see [0123]-[0127], see also claim 1), wherein the active ingredient comprise at least one of ibuprofen, famotidine, ondansetron and caffeine among others (see claim 18 and see also [0447 section [50]).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables (ibuprofen, famotidine, ondansetron and caffeine as the active ingredients), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients (ibuprofen, famotidine, ondansetron and caffeine as the only active ingredients) from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement”.  In other words, it would have been prima facie obvious to select any combination of active ingredients, including a combination consisting of: ibuprofen, famotidine, ondansetron and caffeine, among others, thus resulting in the practice of claims 1-9 with a reasonable expectation of success.


Allen does not teach the specific percentages of each active ingredient as in instant claim 10.  However, Allen further teaches that the active ingredients can be present in about 25-45% (see [0011]) or up to 65% (see [0013] and [0456]) or up to 40% (see [0466]) or up to about 33% (see [0489]).
MPEP 2144.05 II A states: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)”
Therefore, at the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to further optimize the concentration of active ingredients disclosed by Allen, thus resulting in the practice of claim 10 with a reasonable expectation of success.

For claim 11, Allen teaches that the composition can be in the form of a liquid (see for example [0020] and [0156]), thus resulting in the practice of claim 11 with a reasonable expectation of success.

For claim 12, Allen teaches that the composition can be in the form of a capsule (see [0055]), thus resulting in the practice of claim 12 with a reasonable expectation of success.

For claim 13, Allen teaches the presence of fillers (see [0142], [0143] and [0145]), thus resulting in the practice of claim 13 with a reasonable expectation of success.

For claims 14 and 15, Allen teaches that the compositions can be formulated for immediate release or extended (i.e. delayed) release (see [0042]), thus resulting in the practice of claims 14-15 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
The fact that Allen recites other ingredients besides ibuprofen, famotidine, ondansetron and caffeine is irrelevant, since Allen does not require that all those ingredients be present.  Instead, Allen requires that the composition comprises “at least” one of the active ingredients listed in claim 18.  The phrase “at least” means that the composition can comprise one, two,three, four, five, etc. active ingredients listed in claim 18.  As such, the skilled in the art will envision all possible combinations including a combination consisting of ibuprofen, famotidine, ondansetron and caffeine as the only active ingredients.


2) Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badetti et. al. (WO 2000/56281).

For claims 1-8 Badetti teaches a composition comprising an active ingredient, wherein the active ingredient can be one or more from the group consisting of: ibuprofen, dimenhydrinate, ephedrine and ranitidine (see abstract).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables (ibuprofen, dimenhydrinate, ephedrine and ranitidine as the active ingredients), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients (ibuprofen, dimenhydrinate, ephedrine and ranitidine as the only active ingredients) from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement”.  In other words, it would have been prima facie obvious to select any combination of active ingredients, including a combination consisting of: ibuprofen, dimenhydrinate, ephedrine and ranitidine, among others thus resulting in the practice of claims 1-8 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Examiner’s response:
The fact that Badetti recites other ingredients besides ibuprofen, dimenhydrinate, ephedrine and ranitidine is irrelevant, since Badetti does not require that all those ingredients be present.  Instead, Badetti requires that the active ingredient “can be one or more from the group consisting of…” (see abstract).  The phrase “one or more from the group consisting of” means that the composition can comprise one, two, three, four, five, etc. active ingredients listed in the abstract.  As such, the skilled in the art will envision all possible combinations including a combination consisting of ibuprofen, dimenhydrinate, ephedrine and ranitidine as the only active ingredients.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 23, 2022.